Citation Nr: 1023960	
Decision Date: 06/28/10    Archive Date: 07/08/10

DOCKET NO.  08-30 103A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, 
Kentucky


THE ISSUE

Entitlement to service connection for the cause of the 
Veteran's death.


REPRESENTATION

Appellant represented by:	Vietnam Veterans of America


ATTORNEY FOR THE BOARD

K. Marenna, Associate Counsel




INTRODUCTION

The Veteran had active service from June 1944 to April 1946.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a June 2007 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Louisville, Kentucky.
 
Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2009).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).


FINDINGS OF FACT

1. The Veteran died in November 2006 as a result of ischemic 
cardiomyopathy and valvular heart disease.  

2. At the time of his death, the Veteran was service-
connected for acquired psychiatric condition to include 
posttraumatic stress disorder (PTSD) and major depressive 
disorder, residuals of frostbite in the right foot and left 
foot, and pterygium in the right eye, and had been granted a 
total rating on the basis of individual unemployability, 
effective January 28, 2002.  

3. The evidence fails to establish a link between the cause 
of the Veteran's death and his service or service-connected 
disabilities.




CONCLUSION OF LAW

The criteria for service connection for the cause of the 
Veteran's death have not been met.  38 U.S.C.A. §§ 1101, 
1110, 1112, 1113, 1310, 5103, 5103A, 5107(b) (West 2002); 38 
C.F.R. §§ 3.102, 3.159, 3.303, 3.304, 3.307, 3.309, 3.312 
(2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Board has thoroughly reviewed all the evidence in the 
claims folder.  Although the Board has an obligation to 
provide reasons and bases supporting this decision, there is 
no need to discuss, in detail, each piece of evidence of 
record.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. 
Cir. 2000) (the Board must review the entire record, but does 
not have to discuss each piece of evidence).  The analysis 
below focuses on the most salient and relevant evidence and 
on what this evidence shows, or fails to show, on the claim.  
The appellant must not assume that the Board has overlooked 
pieces of evidence that are not explicitly discussed herein.  
See Timberlake v. Gober, 14 Vet. App. 122 (2000) (the law 
requires only that the Board address its reasons for 
rejecting evidence favorable to the appellant).

The Board must assess the credibility and weight of all 
evidence, including the medical evidence, to determine its 
probative value, accounting for evidence which it finds to be 
persuasive or unpersuasive, and providing reasons for 
rejecting any evidence favorable to the claimant.  Equal 
weight is not accorded to each piece of evidence contained in 
the record; every item of evidence does not have the same 
probative value.  When all the evidence is assembled, VA is 
responsible for determining whether the evidence supports the 
claim or is in relative equipoise, with the appellant 
prevailing in either event, or whether a preponderance of the 
evidence is against a claim, in which case, the claim is 
denied.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

I. Veterans Claims Assistance Act (VCAA)

The Board finds that VA has met all statutory and regulatory 
notice and duty to assist provisions.  See 38 U.S.C.A. §§ 
5100, 5102, 5103, 5103A, 5106, 5107, 5126; 38 C.F.R. §§ 
3.102, 3.156(a), 3.159, 3.326.

Duty to Notify

Under the VCAA, when VA receives a complete or substantially 
complete application for benefits, it is required to notify 
the claimant and his representative, if any, of any 
information and medical or lay evidence that is necessary to 
substantiate the claim.  38 U.S.C.A. § 5103(a) (West 2002); 
38 C.F.R. § 3.159(b) (2008).  The United States Court of 
Appeals for Veterans Claims (Court) held that VA must inform 
the claimant of any information and evidence not of record 
(1) that is necessary to substantiate the claim; (2) that VA 
will seek to provide; and (3) that the claimant is expected 
to provide.  Quartuccio v. Principi, 16 Vet. App. 183 (2002).

The Court held that in the context of a claim for cause of 
death benefits, 38 U.S.C.A. §  5103(a) notice must include 
(1) a statement of the conditions, if any, for which a 
veteran was service connected at the time of his or her 
death; (2) an explanation of the evidence and information 
required to substantiate a cause of death claim based on a 
previously service-connected condition; and (3) an 
explanation of the evidence and information required to 
substantiate a cause of death claim based on a condition not 
yet service connected.  Hupp v. Nicholson, 21 Vet. App. 342, 
352-53 (2007).

The appellant was provided with VCAA notice in an August 2008 
letter.  However, the VCAA notice provided to the appellant 
failed to expressly provide notice of the first and third 
elements of Hupp, which require notice of the conditions for 
which the Veteran was service-connected and the information 
and evidence necessary to establish service connection for 
the cause of the Veteran's death due to conditions for which 
service connection had not been established during his life.  
However, the Board finds that the appellant has not been 
prejudiced by these VCAA notice defects as she had actual 
knowledge in this regard.

While the August 2008 letter did not specifically discuss the 
conditions for which the Veteran was service-connected, the 
Board notes that the appellant's representative's April 2010 
Form 646 references the Veteran's service-connected 
disabilities.  The June 2007 rating decision also references 
the service-connected disabilities.  Thus, the Board finds 
that the appellant had actual knowledge of the Veteran's 
service-connected disabilities.  Any error on the first 
element of Hupp notice is harmless.  See Mayfield v. 
Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).

Although the August 2008 letter did not specifically address 
service connection for the cause of the Veteran's death based 
on conditions for which the Veteran had not received service 
connection during his life, the Board notes that the 
arguments set forth in the appellant's September 2007 notice 
of disagreement, and the appellant's representative's October 
2008 substantive appeal, reflect actual knowledge in this 
regard.  The Board finds that the appellant understood the 
requirements for service connection for the cause of the 
Veteran's death based on conditions not service-connected in 
the Veteran's lifetime.  Any error on the third element of 
Hupp notice is harmless.  See Mayfield v. Nicholson, 444 F.3d 
1328 (Fed. Cir. 2006).  

Although the August 2008 VCAA notice letter was not sent 
prior to initial adjudication of the appellant's claim, this 
was not prejudicial to her, since she was subsequently 
provided adequate notice, she was provided time to respond 
with additional argument and evidence and the claim was 
readjudicated and an additional statement of the case was 
provided to the appellant in September 2008, and supplemental 
statements of the case were provided in November 2009 and 
March 


2010.  See Prickett v. Nicholson, 20 Vet. App. 370 (2006).  
The Board may proceed with consideration of the claim on the 
merits.  

Duty to Assist

The Board also concludes that VA's duty to assist has been 
satisfied.  The Veteran's service treatment records and VA 
medical records are in the file.  The appellant has at no 
time referenced outstanding records that she wanted VA to 
obtain or that she felt were relevant to the claim.  

The duty to assist also includes providing a medical 
examination or obtaining a medical opinion when such is 
necessary to make a decision on the claim, as defined by law.  
In cause of death cases, a medical examination or opinion is 
necessary if there is competent evidence to establish the 
cause of death, an indication that the cause of death may be 
associated with service or a service connected disability and 
there is insufficient medical evidence to render a decision 
on the claim.  See Daves v. Nicholson, 21 Vet. App. 46, 50-51 
(2007); see also McLendon v. Nicholson, 20 Vet. App. 79 
(2006).

The appellant was afforded a medical opinion as to whether 
the Veteran's cause of death could be directly attributed to 
his service-connected PTSD.  In a May 2010 informal hearing 
presentation, the appellant's representative argues that the 
examination is inadequate because the examiner did not 
adequately discuss whether the Veteran's PTSD was a 
contributory cause or aggravating factor to the Veteran's 
heart disease.  However, the Board finds that the VA examiner 
adequately addressed whether PTSD was a contributory cause of 
the Veteran's death and finds the VA examination adequate.  
Further opinion is not needed on the cause of death claim 
because, at a minimum, a preponderance of the evidence is 
against the claim.  This will be discussed in more detail 
below.  

As there is no indication that any failure on the part of VA 
to provide additional notice or assistance reasonably affects 
the outcome of this case, the Board finds that any such 
failure is harmless.  See Newhouse v. Nicholson, 497 F.3d 
1298 (Fed. Cir. 2007).

II. Service Connection

The appellant is seeking service connection for the cause of 
the Veteran's death.  For the reasons that follow, the Board 
concludes that service connection for the Veteran's cause of 
death is not warranted. 

Service connection is warranted for disability resulting from 
disease or injury that was incurred or aggravated in service.  
38 U.S.C.A. § 1110, 38 C.F.R. § 3.303.  To establish service 
connection for the cause of a veteran's death, the evidence 
must show that a disability incurred in or aggravated by 
active service was the principal or contributory cause of 
death.  38 U.S.C.A. § 1310; 38 C.F.R. § 3.312(a) (2009).  In 
order to constitute the principal cause of death the service-
connected disability must be one of the immediate or 
underlying causes of death, or be etiologically related to 
the cause of death.  38 C.F.R. § 3.312(b).  It is not 
sufficient to show that a service-connected disability 
casually shared in producing death; rather it must be shown 
that there was a causal connection.  38 C.F.R. § 3.312(c)(1).  
The VA will give due consideration to all pertinent medical 
and lay evidence in evaluating a claim for death benefits.  
Lay evidence may be competent and sufficient to establish a 
diagnosis of a condition.  Davidson v. Shinseki, 581 F.3d 
1313, 1316 (Fed.  Cir. 2009) (citing Jandreau v. Nicholson 92 
F.3d 1372 (Fed. Cir. 2007)). 

The Veteran had active service from June 1944 to April 1946.  
The Veteran's WD AGO Form 53-55, report of separation from 
service, reflects that the Veteran received a Silver Star 
medal, a Combat Infantryman Badge, and an EAME Theater Ribbon 
with three bronze stars, and participated in campaigns in 
Ardennes, the Rhineland, and Central Europe.  The Veteran's 
death certificate indicates he died in November 2006 and 
lists the immediate cause of death as ischemic cardiomyopathy 
due to valvular heart disease.  No autopsy was performed.  At 
the time of the Veteran's death, the record reflects that he 
was service-connected for an acquired psychiatric condition, 
to include PTSD and major depressive disorder, evaluated as 
70 percent disabling, residuals of frostbite of the right and 
left feet, at 20 percent disabling each, and pterygium of the 
right eye at 10 percent disabling.  The Veteran had been 
granted a total rating on the basis of individual 
unemployability, effective from January 28, 2002.  

In an October 2007 letter, R.W., Ph. D., opines that in his 
professional opinion, the Veteran's cardio/vascular 
difficulties were related to and exacerbated by his war-
related PTSD condition.  R.W. notes that he saw the Veteran 
in ongoing psychotherapy sessions from 2000 to 2005.  
However, other than his knowledge of the Veteran, R.W. does 
not provide any rationale for his opinion that the Veteran's 
cardiovascular difficulties were related to and exacerbated 
by his war-related PTSD condition.  Further, R.W. is a 
licensed clinical psychologist, and thus, not an expert in 
heart conditions.  Consequently, the Board finds R.W.'s 
opinion to have little probative value.

In February 2010, a VA physician, S.S.K., M.D., reviewed the 
claims file to determine whether the Veteran's service-
connected psychiatric disorder substantially and materially 
contributed to his death from ischemic heart disease.  The VA 
physician opined that the Veteran's cause of death, namely 
ischemic cardiomyopathy and valvular heart disease, is less 
likely than not related to the Veteran's service-connected 
PTSD.  The VA physician reviewed the Veteran's claims folder, 
including the opinion from R.W., and medical literature.  The 
VA physician noted that R.W. did not provide any evidence or 
clinical support for his opinion.  The VA physician also 
noted that most medical studies agree on statistical grounds 
that in the presence of significant PTSD the risk for heart 
disease increases, but that the data and evidence in medical 
literature is inconclusive and insufficient to 
authoritatively establish PTSD as a cause of ischemic heart 
disease.  The opinion reflects that medical authorities do 
not mention PTSD among major or significant risk factors for 
heart disease.  The VA physician noted that he had seen no 
clinical data concerning PTSD which could be said to have 
influenced the Veteran's clinical course leading to his death 
from heart disease.  The Board finds the VA physician's 
opinion to be highly probative.  The physician thoroughly 
reviewed the evidence of record, medical literature, and 
discussed R.W.'s opinion.  The opinion is also supported by 
detailed rationale.  

In May 2010, the appellant submitted two abstracts of medical 
articles indicating PTSD has been linked to cardiac disease.  
The studies submitted found that early age heart disease may 
be an outcome after military service among PTSD-positive 
veterans, and that a higher level of PTSD symptoms may 
increase the risk of incident coronary heart disease in older 
men.  However, as the abstracts are general and not specific 
to the Veteran, the Board finds the articles to have limited 
probative value.  Further, the abstract of the article on the 
Prospective Study of PTSD Symptoms and Coronary Heart Disease 
in the Normative Aging Study indicates that while 
psychological disturbance is frequently found among patients 
with cardiac disease, whether psychological problems precede 
or occur as a result of having a potentially fatal disease is 
not clear.  In the February 2010 medical opinion, the VA 
physician specifically noted that some studies offer data 
that suggest that PTSD may be a significant risk factor for 
heart disease, and by the same token, heart disease itself 
may be a significant risk factor towards stress disorder.  
Thus, studies similar to the ones discussed in the abstracts 
submitted by the appellant's representative in May 2010 were 
considered by the VA physician in the February 2010 medical 
opinion.

December 2001 and October 2007 letters from J.G., M.D., 
indicate the Veteran had long-standing congestive heart 
failure.  In the October 2007 letter, J.G. noted that the 
underlying etiology was ischemic heart disease and 
hypertension, and that the Veteran had undergone previous 
coronary artery bypass surgery and percutaneous coronary 
interventions.  An October 2007 letter from D.B., M.D., also 
indicates that the Veteran had significant heart disease, 
including coronary artery disease, mitral regurgitation, 
chronic atrial fibrillation and congestive heart failure 
resulting in progressive decline in health and ultimately his 
death.  The letters from D.B., M.D., and J.G., M.D., do not 
indicate the Veteran's heart failure or ischemic heart 
disease was affected by PTSD or his other service-connected 
disabilities.

There is no medical or lay evidence of record linking the 
Veteran's service-connected residuals of frostbite of the 
left and right feet or pterygium of the right eye to the 
cause of the Veteran's death.  Minor service-connected 
disabilities, particularly of a static nature or not 
involving a vital organ, are not held to have contributed to 
death primarily due to an unrelated disability.  38 C.F.R. 
§ 3.312(c)(2).  The Veteran's frostbite residuals and right 
eye disabilities did not affect vital organs and were rated 
at only 20 and 10 percent each, indicating they were minor 
service-connected disabilities.  There is no medical evidence 
of record indicating the frostbite residuals or right eye 
disability caused or contributed substantially to the 
Veteran's death.  

Although the appellant and her representative have argued 
that PTSD or the Veteran's service-connected disabilities 
were a principal or contributory cause of his death, where 
the determinative issue involves a question of medicine or 
science, only individuals possessing specialized medical 
training and knowledge are competent to render such an 
opinion.  See Espiritu v. Derwinski, 2 Vet. App. 492 (1992); 
Jandreau v. Nicholson, 492 F. 3d 1372 (Fed. Cir. 2007).  The 
appellant and her representative have not been shown to 
possess the requisite skills necessary to be capable of 
making medical conclusions.  Thus, the Board finds that the 
appellant and her representative are not competent to claim 
that PTSD and other service-connected disabilities aggravated 
the Veteran's heart disorder, or rendered the Veteran less 
capable of resisting death, and thus, the statements have no 
probative value.    

As a result of the above evidence, the Board finds that an 
acquired psychiatric condition, to include PTSD and major 
depressive disorder, was not a principal or contributory 
cause of the Veteran's death due to ischemic cardiomyopathy.  
The Board also finds that the Veteran's service-connected 
residuals of frostbite of the left and right feet or 
pterygium of the right eye disabilities were not the 
principal or contributory cause of his death.  Although in 
the October 2007 letter, R.W., Ph. D., opined that the 
Veteran's PTSD was related to or exacerbated the Veteran's 
cardiovascular difficulties, his opinion is not supported by 
rationale and has limited probative value.  The February 2010 
VA opinion indicates the Veteran's PTSD was not related to 
his death from ischemic cardiomyopathy and is of greater 
probative value.  Although the articles submitted by the 
appellant in May 2010 suggest there may be a nexus between 
PTSD and heart disease, they are general in nature and not as 
probative as the February 2010 VA opinion.  No other medical 
evidence of record suggests a link between the Veteran's 
service-connected disabilities and his death from ischemic 
cardiomyopathy.  Thus, the Board finds that none of the 
Veteran's service-connected disabilities were a principal or 
contributory cause of his death.  

The Board must now address whether the Veteran's fatal 
ischemic cardiomyopathy or valvular heart disease was 
incurred in or aggravated by service, such that service 
connection would be warranted for the cause of death.  The 
Veteran's June 1944 Report of Physical Examination upon 
Induction into service shows that he was clinically evaluated 
as normal in all respects and had blood pressure of 130/90.  
An April 1946 discharge examination report indicates that the 
Veteran's cardiovascular system was normal, and a chest x-ray 
was negative, and that he had blood pressure of 120/70.  
There is no evidence of a heart disorder within one year of 
service.  

A physical qualification record from the post office 
department, dated in December 1947, approximately 20 months 
after service, reflects that the Veteran had blood pressure 
of 160/114.  The record also notes that the Veteran fainted 
one month prior.  An August 1955 Fuller-Gilliam Clinic and 
Hospital letter indicated the Veteran was suffering from 
hypertensive cardiovascular disease, essential hypertension, 
and chronic hypertrophic gastritis.  A September 1955 VA 
examination report indicates the Veteran gave a history of 
having been treated from April 1955 to July 1955 for heart 
trouble.  A September 1955 electrocardiographic record 
indicated the Veteran's heart was abnormal.  All of the 
Veteran's cardiovascular disease symptoms occurred more than 
one year after service.  A March 1956 Board decision denied 
the Veteran's claim for service connection for hypertension, 
stomach disorder, and claimed nervousness.  The Board noted 
that no treatment was shown during service and blood pressure 
at discharge was within normal limits, and that it was not 
established that a cardiovascular disorder was present within 
one year following discharge from service.  March 2003 and 
July 2003 rating decisions denied the Veteran's request to 
reopen a claim for hypertensive cardiovascular disease.  

Although the appellant has asserted that the Veteran's heart 
disorder was related to service, as a lay person, the 
appellant is not competent to provide opinions relating to 
the diagnosis or etiology of diseases or disabilities.  See 
Espiritu, 2 Vet. App. at 494; Jandreau v. Nicholson, 492 F.3d 
1372 (Fed. Cir. 2007).  Therefore, although the statements of 
the appellant offered in support of her claim that the 
Veteran's heart disorder was entitled to service connection 
on a direct-incurrence basis have been given full 
consideration by the Board, they are not considered competent 
medical evidence and do not serve to establish a medical 
nexus between the Veteran's heart disorder and service.  As 
the lay and medical evidence of record fails to establish 
that the Veteran's cardiovascular disorder or hypertension 
manifested within one year of termination of service, there 
is no basis for a grant of presumptive service connection.  
See 38 C.F.R. §§ 3.307, 3.309.  Additionally, there is no 
medical evidence indicating a nexus between the Veteran's 
heart disorder and service.  There is also no evidence of 
continuity of symptomatology of a heart disorder since 
service.  Aside from one high blood pressure reading in 
December 1947, there is no evidence of a heart disorder until 
1955, 9 years after discharge from service.  Thus, the 
evidence does not establish service connection on a direct-
incurrence basis.  

In sum, a preponderance of the evidence of record fails to 
demonstrate that the Veteran's ischemic cardiomyopathy or 
valvular heart disease was causally related to active service 
or his service-connected disabilities.  Thus, the Board 
concludes that the Veteran's military service and service-
connected disabilities did not cause or contribute to his 
death.  Accordingly, the appellant's claim of entitlement to 
service connection for the cause of the Veteran's death must 
be denied.  As the preponderance of the evidence is against 
the claim, the benefit of the doubt rule is not applicable.  
See 38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 
49, 54-56 (1990). 


ORDER

Entitlement to service connection for the cause of the 
Veteran's death is denied.



____________________________________________
U.R. POWELL
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


